Order entered June 18, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00032-CV

   E-SYSTEMS CORPORATION, RONALD FINLAYSON, AND DAVID ZISSKIND,
                            Appellants

                                               V.

                      LIQUID CAPITAL EXCHANGE, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-16142

                                           ORDER
       Before the Court is appellee’s June 15, 2018 unopposed motion for second extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than July 23,

2018. We caution appellee that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE